Name: Commission Regulation (EEC) No 2564/91 of 28 August 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 8 . 91 Official Journal 'of the European Communities No L 244/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2564/91 of 28 August 1991 amending Regulation (EEC) No 1641 /91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application (EEC) No 1678 /85 of 11 June 1985 fixing the conversion rates to be applied in agriculture ('), as last amended by Regulation (EEC) No 2412/91 (10); whereas the monetary compensatory amounts for Greece and Spain are accordingly to be altered ; whereas pursuant to Article 8 of Commission Regulation (EEC) No 3153/85 , where there are real monetary gaps differentiated according to product for a Member State, all the monetary compensatory amounts are to be adjusted if the applied monetary gap is adjusted for any one of the products concerned following adjustments of the conversion rates udes for calculation of the monetary amounts for the concerned Member State are to be adjusted according to the adjustment of the conversion rate for the wine sector : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (*), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for calculation of monetary compensatory amounts (J), as last amended by Regulation (EEC) No 3672/89 (4), and in particular Article 6 (3) thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (s), - as last amended by Regulation (EEC) No 3247/89 (6), and in particular Article 6 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (7), as last amended by Regulation (EEC) No 2410/91 (8); Whereas new agricultural conversion rates , effective from the beginning of the 1991 /92 marketing year, have been fixed for the wine sector by Council Regulation Whereas pursuant to point (b) in the second subparagraph of Article 5 (2) of Regulation (EEC) No 1677/85, as last amended by Council Regulation (EEC) No 2205/90 in the case of currencies not observing a margin of fluctuation of 2,25 % under the European monetary system the market rate to be used for calcu ­ lation of the monetary compensatory amounts is the average of the ecu rates published in the Official Journal of the European Communities, C series ; whereas under Article 2 of Regulation (EEC) No 3153/85 the compensatory amounts in question are those for the reference period 21 to 27 August 1992 ; Whereas Commission Regulation (EEC) No 986/89 of 10 April 1989 on the accompanying documents for carriage of wine products and the relevant records to be kept ("), as last amended by Regulation (EEC) No 592/91 (12), replaced accompanying document V A with (') OJ No L 164 , 24. 6 . 1985 , p . 6 . O OJ No L 201 , 31 . 7 . 1990 , p . 9 . O OJ No L 310, 21 . 11 . 1985, p. 4 . (4) OJ No L 358 , 8 . 12 . 1989, p . 28 . (s) OJ No L 310, 21 . 11 . 1985, p. 22 . (6) OJ No L 314, 28 . 10 . 1989, p. 51 . O OJ No L 153 , 17 . 6 . 1991 , p . 1 . (') OJ No L 224 , 12 . 8 . 1991 , p . 1 . O OJ No L 164, 24. 6 . 1985, p . 11 . H OJ No L 224, 12 . 8 . 1991 , p . 46 . (") OJ No L 106, 18 . 4 . 1989, p . 1 . (") OJ No L 66, 13 . 3 . 1991 , p . 13 . No L 244/2 Official Journal of the European Communities 31 . 8 . 91 V A under the name* is replaced by 'the document V I or the commercial document or the approved commercial document under the name' for the following tables and additional codes : Tables Additional codes 22-5 7587 22-6 7589 22-8 7591 22-9 7593 22-11 7595 22-12 7597 22-14 7599 22-15 7618 the commercial document and the approved commercial document ; whereas it is therefore necessary to change the relevant references in the Appendix to Annex I of Regulation (EEC) No 1641 /91 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : 1 . The column headed 'Greece* and 'Spain' in Annex I are replaced by those given in Annex I to this Regu ­ lation . 2. In the Appendix to Annex I (additional codes), in the column 'description', the phrase 'the document V I or 3 . Annexes II and III B are replaced by Annexes II and III B to this Regulation . Article 2 This Regulation shall enter into force on 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission No L 244/331 . 8 . 91 Official Journal of the European Communities ANNEX I PARTI SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Spain Portugal Ireland CN code Tabe Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Fl Pta Esc £ £ Irl  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 717,96 717,96 922,09 922,09 717,96 717,96 682,08 682,08 682,08 654,80 654,80 717,96 717,96 682,08 682,08 870,43 820,21 1 005,14 323,08 695,73 667,90 695,73 695,73 1 163,06 940,07 916.72 1 041,04 1 041,04 732,32 695.73 954,92 695,73 695,73 732,32 695,73 695,73 667,90 589,6 589*6 796,5 796.5 589.6 589,6 560,2 560,2 560,2 537,8 537,8 589,6 589,6 560,2 560.2 714.8 673,6 825,5 265.3 571.4 548.5 571,4 571,4 1 016,0 772,0 752.9 855,0 855,0 601,4 571,4 784,2 571,4 571,4 601,4 571,4 571.4 548.5 11-1 11-1 7285 7286 11-2 7287 11-1 11-1 7285 7286 Official Journal of the European Communities 31 . 8 . 91No L 244/4 Positive Negauve Germany Nether ­ lands Spam Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrF1 Pu Esc £ £ IrlDM  1 000 kg  1103 29 40 1103 29 90 1104 11 10 1104 1190 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 7295 732,32 695,73 695,73 695,73 954,92 667,90 1 178,64 732,32 695,73 789,75 695,73 695,73 695,73 954,92 1 091,33 695,73 667,90 1 178,64 916.72 667,90 667,90 732,32 732,32 732,32 732,32 695.73 695,73 695,73 732,32 695,73 695,73 695,73 732,32 695,73 695,73 695,73 538,47 215,39 1 277,96 954,88 1 214,11 907,17 1 057,23 1 213,35 1 213,35 601,4 571,4 571,4 571.4 784,2 548.5 968,0 601,4 571,4 648.6 571,4 571,4 571,4 784.2 896.3 571.4 548.5 968.0 752,9 548,5 548,5 601,4 601,4 601,4 601,4 571,4 571,4 571,4 601,4 571*4 571,4 571,4 601,4 571,4 571,4 571.4 442,2 176,9 1 049,5 784.2 997.1 745,0 868.3 996.5 996,5 11-1 11-1 11-1 11-1 11-6 11-6 11-3 11-3 11-3 11-3 11-1 11-1 11-4 11-4 ') 31 . 8 . 91 Official Journal of the European Communities No L 244/5 CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France . Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1 000 kg  1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 (') C) O O o o o o o o o o o (2) o o o o o o n 1 084,11 1 084,11 1 084,11 1 084,11 1 084,11 1 084,11 1 084,11 1 084,11 1 651,30 1 414,37 1 084,11 1 084,11 1 084,11 1 478,99 1 033,86 1 084,11 296,52 614,22 296,52 614,22 296,52 635,40 296,52 635,40 1 435,91 86,15 1 035,67 2 071,33 161,83 323,67 1 716,96 3 433,91 86,15 1 121,82 2 157,48 86,15 247,98 409,82 86,15 1 803,11 890,3 890,3 890,3 890,3 890,3 890,3 890,3 890,3 1 356,1 1 161,6 890,3 890,3 890,3 1 214,6 849.1 890.3 243,5 504.4 243.5 504.4 243.5 521,8 243.5 521,8 1 179,2 70,8 747,4 1 494,7 116,8 233.6 1 239,0 2 478,0 70,8 818.2 1 565,5 70,8 187,6 304,4 70,8 1 309,8 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 No L 244/6 Official Journal of the European Communities 31 . 8 . 91 Negative Denmark Italy France Greece Ireland CN code United Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrj Dkr Lit FF Dr £ Irl  1 000 kg  2309 10 13 2309 10 31 2309 10 33 Positive Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta Portugal Esc 23-8 7631 o 3 520,06 23-3 7624 I  23-3 7691 I 272,82 23-9 7541 o  23-9 7542 o 1 035,67 23-9 7543 o 2 071,33 23-9 7544 0  23-9 7545 o 161,83 23-9 7546 o 323,67 23-9 7547 o  23-9 7548 &lt;2&gt; 1 716,96 23-9 7549 o 3 433,91 23-9 7645 &lt;2&gt; 1 272,82 23-9 7646 o 1 308,49 23-9 7647 o I 2 344,15 23-9 7648 o 272,82 23-9 7649 &lt;2) 434,65 23-9 7650 &lt;2) 596,49 23-9 7651 o 272,82 23-9 7652 o 1 989,78 23-9 7653 o 3 706,73 23-4 7624 II  23-4 7692 II 538,47 23-10 7541 &lt;2)  23-10 7542 o 1 035,67 23-10 7543 &lt;2&gt; I 2 071,33 23-10 7544 &lt;2)  23-10 7545 o \ 161,83 23-10 7546 &lt;2) 323,67 23-10 7547 (2&gt;  23-10 7548 &lt;2&gt; 1 716,96 23-10 7549 &lt;2&gt; \ 3 433,91 23-10 7654 &lt;2&gt; 538,47 23-10 7655 o 1 574,14 23-10 7656 &lt;2) 2 609,80 23-10 7657 &lt;2&gt; 538,47 23-10 7658 &lt;2&gt; 700,30 23-10 7659 &lt;2&gt; 862,14 23-10 7660 &lt;2&gt; 538,47 23-10 7661 &lt;2&gt; 2 255,43 23-10 7662 o 3 972,38 23-5 7624 ll  23-5 7693 ll 86,15 23-11 7541 o .  23-11 7542 (2) 1 035,67 2309 10 51 2309 10 53 2 548,8 224,1 747.4 1 494,7 116,8 233.6 1 239,0 2 478,0 224,1 971.5 1 718,8 224,1 340,9 457.7 224.1 1 463,1 2 702,1 442.2 747,4 1 494,7 116.8 233.6 1 239,0 2 478,0 442,2 1 189,6 1 936,9 442,2 559,0 675,8 442,2 1 681,2 2 920,2 70,8 747,4 2309 90 31 2309 90 33 31 . 8 . 91 Official Journal of the European Communities No L 244/7 Negative Denmark Italy France Greece Ireland CN code United Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg  2309 90 33 2309 90 41 2309 90 43 ll . \ Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain ]Pta Portugal Esc 23-11 7543 o 2 071,33 23-11 7544 o  23-11 7545 o 161,83 23-11 7546 o 323,67 23-11 7547 o  23-11 7548 (2) I 1 716,96 23-11 7549 o 3 433,91 23-11 7663 o 86,15 23-11 7664 o 1 121,82 23-11 7665 o 2 157,48 23-11 7666 o 86,15 23-11 7667 o 247,98 23-11 7668 o 409,82 23-11 7669 o 86,15 23-11 7670 o I 1 803,11 23-11 7671 o 3 520,06 23-6 7624 ll\  23-6 7694 Il 272,82 23-12 7541 o  23-12 7542 C) 1 035,67 23-12 7543 o 2 071,33 23-12 7544 o  23-12 7545 o 161,83 23-12 7546 o 323,67 23-12 7547 o \  23-12 7548 o l 1 716,96 23-12 7549 (2&gt; 3 433,91 23-12 7672 &lt;2&gt; 272,82 23-12 7673 o 1 308,49 23-12 7674 o I 2 344,15 23-12 7675 o \ 272,82 23-12 7676 &lt;2) 434,65 23-12 7677 (') 596,49 23-12 7678 &lt;2) 272,82 23-12 7679 (2&gt; 1 989,78 23-12 7680 (2&gt; \ 3 706,73 23-7 7624 II  23-7 7695 ll 538,47 23-13 7541 (2&gt; \  23-13 7542 &lt;2&gt; 1 035,67 23-13 7543 (2) 2 071,33 23-13 7544 (2) \  23-13 7545 (2) 161,83 23-13 7546 (2) 323,67 23-13 7547 &lt;2)  1 494,7 116,8 233,6 1 239,0 2 478,0 70,8 818,2 1 565,5 70,8 187,6 304,4 70,8 1 309,8 2 548,8 224,1 747.4 1 494,7 116,8 233.6 1 239,0 2 478,0 224,1 971.5 1 718,8 224,1 340,9 457.7 224.1 1 463,1 2 702,1 442.2 747,4 1 494,7 116.8 233.6 2309 90 51 2309 90 53 No L 244/8 Official Journal of the European Communities 31 . 8 . 91 Positive Negative Germany Spain Portugal Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl 1 000 kg  2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7548 7549 7681 7682 7683 7684 7685 7686 7687 7688 7689 (2) (2) O O O O O (') O o o 1 716,96 3 433,91 538,47 1 574,14 2 609,80 538,47 700,30 862,14 538,47 2 255,43 3 972,38 1 239,0 2 478,0 442,2 1 189,6 1 936,9 442,2 559,0 675,8 442,2 1 681,2 2 920,2 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by Weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 244/931 . 8 . 91 Official Journal of the European Communities PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg live weight ¢ C) C) &lt;l&gt; o  100 kg net weight  o 756,86 756,86 756,86 756,86 756,86 1 438,05 1 438,05 1 438,05 1 438,05 1 150,44 1 150,44 1 725,66 1 725,66 1 150,44 1 967,85 1 279,10 1 279,10 204,66 204,66 1 023,28 319,78 319,78 1 598,88 1 023,28 1 598,88 1 598,88 319,78 1 598,88 1 967,85 1 598,88 1 150,44 1 642,40 1 642,40 1 642,40 1 642,40 983,93 658,47 658,47 546,2 546,2 546,2 546,2 546,2 1 037,7 1 037,7 1 037,7 1 037,7 830,2 830,2 1 245,3 1 245,3 830,2 1 420,1 923,0 923,0 147,7 147.7 738,4 230.8 230,8 1 153,8 738,4 1 153,8 1 153,8 230,8 1 153,8 1 420,1 1 153,8 830,2 1 185,2 1 185,2 1 185,2 1 185,2 710,0 475,2 475,2 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210-20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O O O OC) (2) 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 31 . 8 . 91No L 244/10 Official Journal of the European Communities (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and motded yellow Simmentai and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmentai breed, the Schwyz breed and the Friburg breed. (*) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competentauthorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. 31 . 8 . 91 Official Journal of the European Communities No L 244/ 11 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Negative Denmark Italy France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  a+ e 619,5 385,9 619,5 d+f d+f a+c 385,9 a+c a + c a+c a+c a+c+f \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 0401 04-1 7058 I a + e 0402 10 11 II 1 009,04 0402 10 19 04-3 7059 \  04-3 7074 534,79 04-3 7079 II 1 009,04 04-3 7222 I  0402 10 91 04-4 7089 d + f 0402 10 99 04-4 7089 d+f 0402 21 11 04-2 7744 Il a + c 0402 21 17 04-6 7098  \ 04-6 7099 Il 534,79 04-6 7114 a + c \ 04-6 7224 Il  0402 21 19 04-2 7744 \ a + c 0402 21 91 04-2 7744 li a+c 0402 21 99 04-2 7744 a+c 0402 29 04-2 7744 Il a+c + f 0402 91 04-2 7744 a + c 0402 99 04-2 7744 a+c + f 0403 10 02 04-2 7744 a+c 0403 10 04 04-2 7744 a + c 0403 10 06 04-2 7744 a+c 0403 10 12 04-2 7744 Il a + c + f 0403 10 14 04-2 7744 Il\ a + c + f 0403 10 16 04-2 7744 a + c + f 0403 10 22 04-2 7744 li\ a + c 0403 10 24 04-2 7744 li a+c 0403 10 26 04-2 7744 a+c 0403 10 32 04-2 7744 Il a+c + f 0403 10 34 04-2 7744 a + c + f 0403 10 36 04-2 7744 a+c + f 0403 90 11 04-5 7093 \\  04-5 7094 li 534,79 04-5 7097 \\ 1 009,04 04-5 7223 li  0403 90 13 04-6 7098  04-6 7099 II 534,79 04-6 7114 Il a+c 04-6 7224 Il  a + c a + c+f a+c a+c a+c a+c+f a + c+ f a + c+f a + c a + c a+c a + c + f a + c+f a + c+ f 385,9 619,5 385,9 a + c Official Journal of the European Communities 31 . 8 . 91No L 244/ 12 Positive Negative Additional code Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta Esc  100 kg  a + c d + f a+ c + f a + c+f a+c a+c a+c a+c + f a + c+f a+c+f a+c a+c a + c a+c a+c a+c a+c+f a+c+f a + c+f a+c+f a+c+f a+c+ f a + c d + f a + c+f a + c+f a+c a+c a+c a + c+f a + c+f a+c+f a + c a+c a+c a+c a+c a + c a + c+f a + c+f a + c+f a+c+f a+c+f a+c+f 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 . 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227 631,79 647,59 678,81 695,78 775,78 795,18 455.6 467,0 489,5 501.7 560,3 574,3 1 026,2 1 051,9 1 469,29 1 506,02 b x coef b x coef b x coef b x coef b x coef b x coef b b x coef 770,3 b b x coef 1 286,43 31 . 8 . 91 Official Journal of the European Communities No L 244/13 Negative IrelandUnited Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ £ Irl  100 kg  Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 0406 10 10 04-8 7228 1 383,40 04-8 7229 884,42 04-8 7230 1 086,08 04-8 7231 I 402,01 04-8 7232 Il 553,33 0406 10 90 04-8 7226 \  04-8 7228 1 383,40 04-8 7230 1 086,08 04-8 7232 li\ 553,33 0406 20 10 IlIl \  0406 20 90 04-9 7233 Il 1 383,40 \ 04-9 7234 1 894,44 0406 30 10 04-10 7235 \  04-10 7236 496,24 04-10 7237 726,12 04-10 7238 1 054,17 04-10 7239 1 250,13 0406 30 31 04-10 7235  04-10 7236 496,24 04-10 7237 \ 726,12 04-10 7238 II 1 054,17 0406 30 39 04-10 7235  04-10 7238 II 1 054,17 04-10 7239 1 250,13 0406 30 90 \ \ 1 250,13 0406 40 00 04-11 7240 II  \ 04-11 7241 II 1 298,78 0406 90 11 04-12 7242 II 1 086,08 04-12 7243 I  04-12 7244 \ 1 286,43 04-12 7245 \ 1 383,40 04-12 7246 \ 884,42 \ 04-12 7247 l 1 086,08 0406 90 13 04-13 7248 I  04-13 7250 I 1 617,07 0406 90 15 04-13 7248 I  04-13 7250 I 1 617,07 0406 90 17 04-13 7248 I  04-13 7249 I 1 086,08 04-13 7250 I 1 617,07 0406 90 19 \  0406 90 21 04-14 7251 l  04-14 7252 \ 1 473,13 0406 90 23 04-15 7254 I  04-15 7255 \ 1 286,43 879.5 529.6 689,1 240.7 350,1 879,5 689,1 350,1 879,5 1 192,6 316,3 463,9 675,0 800,5 316,3 463,9 675,0 675.0 800,5 800,5 832,5 689.1 770,3 879.5 529.6 689,1 1 029,4 1 029,4 689,1 1 029,4 943.2 770.3 No L 244/ 14 Official Journal of the European Communities 31 . 8 . 91 Negative United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ Irl £  100 kg ­ 879.5 529.6 689,1 770,3 879.5 529.6 689,1 770,3 879.5 529.6 689,1 770,3 879.5 529.6 689,1 \ \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 0406 90 23 04-15 7256 I 1 383,40 ! 04-15 7257 I 884,42 04-15 7258 I 1 086,08 0406 90 25 04-15 7254 I  \ 04-15 7255 I 1 286,43 04-15 7256 I 1 383,40 04-15 7257 I 884,42 04-15 7258 I 1 086,08 0406 90 27 04-15 7254 l \  l 04-15 7255 l 1 286,43 \ 04-15 7256 \ 1 383,40 04-15 7257 \ 884,42 \ 04-15 7258 \ 1 086,08 0406 90 29 04-15 7253 I  04-15 7254 \  \ 04-15 7255 I 1 286,43 I 04-15 7256 \ 1 383,40 04-15 7257 \ 884,42 04-15 7258 \ 1 086,08 0406 90 31 04-15 7253 l  04-15 7254 \  04-15 7255 1 286,43 04-15 7256 1 383,40 04-15 7257 l 884,42 ¢ 04-15 7258 l 1 086,08 0406 90 33 04-15 7253 I  04-15 7254 l  \ 04-15 7255 1 286,43 l 04-15 7256 1 383,40 04-15 7257 l 884,42 04-15 7258 1 086,08 0406 90 35 04-16 7259 l  I 04-16 7274 l 1 286,43 04-16 7277 l 1 383,40 l 04-16 7278 l I 884,42 04-16 7279 l \ 1 086,08 0406 90 37 04-16 7259 I  04-16 7274 \ 1 286,43 I 04-16 7277 1 383,40 04-16 7278 I-I 884,42 04-16 7279 1 086,08 0406 90 39 04-15 7254  04-15 7255 1 286,43 04-15 7256 1 383,40 04-15 7257 \ 884,42 770,3 879.5 529.6 689,1 770,3 879.5 529.6 689,1 770,3 879.5 529.6 689,1 770,3 879.5 529.6 689,1 770,3 879.5 529.6 31 . 8 . 91 Official Journal of the European Communities No L 244/ 15 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM Fl Pta Esc £ Bfrs/lirs Dkr Lit FF Dr £ Irl 100 kg ­ 1 086,08 689,1 1 286,43 1 383,40 884,42 1 086,08 770,3 879.5 529.6 689,1 1 894,44 1 192,6 1 286,43 1 383,40 884,42 1 086,08 770,3 879.5 529.6 689,1 1 286,43 1 383,40 884,42 1 086,08 770,3 879.5 529.6 689,1 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 04-15 04T 15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 1 286,43 1 383,40 884,42 1 086,08 770,3 879.5 529.6 689,1 1 286,43 1 383,40 884,42 1 086,08 770,3 879.5 529.6 689,1 1 286,43 1 383,40 884,42 1 086,08 770,3 879.5 529.6 689,1 1 286,43 1 383,40 884,42 1 086,08 770,3 879.5 529.6 689,1 1 286,43 1 383,40 884,42 770,3 879.5 529.6 No L 244/16 Official Journal of the European Communities 31 . 8 . 91 Negative Denmark Italy France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 689,1 \ l Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 0406 90 85 04-16 7279 1 086,08 0406 90 89 04-15 7253 I  I 04-15 7254 \  04-15 7255 l 1 286,43 I 04-15 7256 I 1 383,40 04-15 7257 I 884,42 04-15 7258 1 086,08 0406 90 91 04-8 7226 \  . 04-8 7231 l 402,01 04-8 7232 l 553,33 0406 90 93 04-8 7226 \  I 04-8 7231 \ 402,01 \ 04-8 7232 I 553,33 0406 90 97 04-8 7226 I  04-8 7228 \ 1 383,40 04-8 7230 I 1 086,08 \ 04-8 7232 l I 553,33 0406 90 99 04-8 7226 I  04-8 7228 l 1 383,40 04-8 7230 I \ 1 086,08 04-8 7232 I 553,33 2309 10 15 23-14 7553 \ 103,57 23-14 7554 I L 207,13 l 23-14 7555 \ 310,70 I 23-14 7556 388,37 23-14 7557 I 434,98 l 23-14 7558 II 466,05 23-14 7559 16,18 l 23-14 7569 32,37 23-14 7573 48,55 l 23-14 7574 \\ 60,69 23-14 7577 l 67,97 23-14 7578 II 72,82 23-14 7579 171,70 23-14 7580 Il 343,39 23-14 7581 515,09 23-14 7582 Il\ 643,86 23-14 7583 Il 721,12 23-14 7584 772,63 23-14 7885 Ill  2309 10 19 23-14 7553 Il 103,57 23-14 7554 Ill 207,13 23-14 7555 II ' 310,70 23-14 7556 388,37 23-14 7557 434,98 770,3 879.5 529.6 689,1 240.7 350,1 240.7 350,1 879,5 689,1 350,1 879,5 689,1 350.1 74,7 149.5 224.2 280.3 313,9 336.3 11.7 23,4 35,0 43.8 49,0 52.6 123,9 247.8 371,7 464.6 520.4 557.5 74.7 149,5 224.2 280.3 313.9 31 . 8 . 91 Official Journal of the European Communities No L 244/ 17 Negative CN code United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl £  100 kg  2309 10 19 2309 10 39 I Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-14 7558 I 466,05 23-14 7559 16,18 23-14 7569 Il 32,37 23-14 7573 48,55 23-14 7574 60,69 23-14 7577 67,97 23-14 7578 72,82 23-14 7579 171,70 23-14 7580 343,39 23-14 758.1 515,09 23-14 7582 'Il 643,86 23-14 7583 \ 721,12 23-14 7584 l 772,63 23-14 7885  23-14 7553 \ 103,57 23-14 7554 Il 207,13 23-14 7555 310,70 23-14 7556 Il 388,37 23-14 7557 Il 434,98 23-14 7558 466,05 23-14 7559 Il 16,18 23-14 7569 32,37 23-14 7573 \ 48,55 23-14 7574 60,69 23-14 7577 67,97 23-14 7578 l 72,82 23-14 7579 171,70 23-14 7580 \ 343,39 23-14 7581 l 515,09 23-14 7582 l 643,86 23-14 7583 I 721,12 23-14 7584 l 772,63 23-14 7885 \  23-14 7553 \ 103,57 23-14 7554 I 207,13 23-14 7555 I 310,70 23-14 7556 I 388,37 23-14 7557 I 434,98 23-14 7558 I 466,05 23-14 7559 I 16,18 23-14 7569 32,37 23-14 7573 48,55 23-14 7574 60,69 23-14 7577 67,97 23-14 7578 72,82 336.3 11.7 23,4 35,0 43.8 49,0 52.6 123,9 247.8 371.7 464.6 520.4 557.5 74.7 149.5 224.2 280.3 313.9 336.3 11.7 23,4 35,0 43.8 49,0 52.6 123,9 247.8 371.7 464.6 520.4 557.5 74.7 149,5 224.2 280.3 313.9 336,3 11.7 23,4 35,0 43.8 49,0 52,6 2309 10 59 No L 244/ 18 Official Journal of the European Communities 31 . 8 . 91 Negative IrelandCN code United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ £ Irl 100 kg - 2309 10 59 2309 10 70 \ Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-14 7579 \ 171,70 23-14 7580 l 343,39 23-14 7581 515,09 23-14 7582 II 643,86 23-14 7583 II 721,12 23-14 7584 Il 772,63 23-14 7885  23-14 7553 II 103,57 23-14 7554 207,13 23-14 7555 I 310,70 23-14 7556 III 388,37 23-14 7557 434,98 23-14 7558 466,05 23-14 7559 16,18 23-14 7569 32,37 23-14 7573 \ 48,55 23-14 7574 l 60,69 23-14 7577 67,97 23-14 7578 I 72,82 23-14 7579 I 171,70 23-14 7580 \ 343,39 23-14 7581 \ 515,09 23-14 7582 \ 643,86 23-14 7583 l 721,12 23-14 7584 \ 772,63 23-14 7885 \  23-14 7553 \ 103,57 23-14 7554 l 207,13 23-14 7555 \ 310,70 23-14 7556 I ) 388,37 23-14 7557 434,98 23-14 7558 l 466,05 23-14 7559 16,18 23-14 7569 32,37 23-14 7573 48,55 23-14 7574 60,69 23-14 7577 67,97 23-14 7578 4i 72,82 23-14 7579 171,70 23-14 7580 343,39 23-14 7581 515,09 23-14 7582 643,86 23-14 7583 721,12 23-14 7584 772,63 23-14 7885 \  123,9 247.8 371.7 464.6 520.4 557.5 74,7 149.5 224.2 280.3 313.9 336.3 11.7 23,4 35,0 43.8 49,0 52.6 123,9 247.8 371.7 464.6 520.4 557.5 74.7 149.5 224.2 280.3 313.9 336.3 11.7 23,4 35,0 43.8 49,0 52,6 123,9 247.8 371.7 464.6 520.4 557.5 2309 90 35 31 . 8 . 91 Official Journal of the European Communities No L 244/ 19 Negative United Kingdom Denmark Italy France Greece IrelandCN code Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  100 kg - 2309 90 39 2309 90 49 ||I Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-14 7553 || 103,57 23-14 7554 Il 207,13 23-14 7555 IlIl 310,70 23-14 7556 IlIl 388,37 23-14 7557 IlIl 434,98 23-14 7558 466,05 23-14 7559 16,18 23-14 7569 32,37 23-14 7573 Il 48,55 23-14 7574 Il 60,69 23-14 7577 Il 67,97 23-14 7578 IIIl 72,82 23-14 7579 Il 171,70 23-14 7580 IIIl 343,39 23-14 7581 li 515,09 23-14 7582 643,86 23-14 7583 Il 721,12 23-14 7584 Il 772,63 23-14 7885 Il  23-14 7553 IlIl 103,57 23-14 7554 Il 207,13 23-14 7555 IlIl 310,70 23-14 7556 Il 388,37 23-14 7557 434,98 23-14 7558 IIIl 466,05 23-14 7559 Il 16,18 23-14 7569 Il 32,37 23-14 7573 Il 48,55 23-14 7574 \ Il 60,69 23-14 7577 l 67,97 23-14 7578 \ 72,82 23-14 7579 IIIl 171,70 23-14 7580 IIIl 343,39 23-14 7581 515,09 23-14 7582 643,86 23-14 7583 I Il 721,12 23-14 7584 I Il 772,63 23-14 7885 I  23-14 7553 I 103,57 23-14 7554 207,13 23-14 7555 IIIl 310,70 23-14 7556 I Il 388,37 23-14 7557 I Il 434,98 23-14 7558 \ 466,05 23-14 7559 \ 16,18 74,7 149.5 224.2 280.3 313,9 336.3 11.7 23,4 35,0 43.8 49,0 52.6 123,9 247.8 371.7 464.6 520.4 557.5 74.7 149.5 224.2 280.3 313.9 336.3 11.7 23,4 35,0 43.8 49,0 52.6 123,9 247.8 371.7 464.6 520.4 557.5 74.7 149,5 224.2 280.3 313.9 336,3 11,7 2309 90 59 No L 244/20 Official Journal of the European Communities 31 . 8 . 91 Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Portugal United Kingdom Belgium/ Luxem ­ bourg Nether ­ lands Spain F1 PtaDM Esc £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl  100 kg  2309 90 59 2309 90 70 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 23-14 7569 7573 7574 7577 7578 , 7579 7580 7581 7582 7583 7584 7885 7553 7554 7555 7556 7557 7558 7559 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 7885 32,37 48,55 60,69 67,97 72,82 171,70 343,39 515,09 643,86 721.12 772,63 103,57 207.13 310,70 388,37 434,98 466,05 16,18 32,37 48,55 60,69 67,97 72,82 171,70 343,39 515,09 643,86 721,12 772,63 23,4 35,0 43,8 49,0 52.6 123,9 247.8 371.7 464.6 520.4 557.5 74.7 149.5 224.2 280.3 313.9 336.3 11.7 23,4 35,0 43.8 49,0 52,6 123,9 247.8 371.7 464.6 520.4 557.5  % milk fat/100 kg product ¢ a b 16,446 17,985 11.5 12.6 - % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - c 8,844 5,3 - % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - d 10,090 6,2 31 . 8 . 91 Official Journal of the European Communities No L 244/21 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland || II DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  C 0,804 0,5  Vo sucrose/100 kg product  f 2,937 2,1 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or casemates nave been added, and where this is the case, die actual content by weight of these products and the lactose content of the addedwhey. No L 244/22 Official Journal of the European Communities 31 . 8 . 91 PART 6 SECTORWINE Monetary compensatory amounts Positive Negative Ireland CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Ptt Esc £ £ Irl 2204 21 25 2204 21 29 2204 21 35 2204 21 39 22-5 22-5 22-5 22-5 22-5 22-6 22-6 22-6 22-6 22-6 22-8 22-8 22-8 22-8 22-9 22-9 22-9 22-9 22-3 22-11 22-11 22-11 22-11 22-11 22-11 22-11 22-12 22-12 22-12 22-12 22-12 22-14 22-14 22-14 22-14 7431 7432 7434 7587 7588 7438 7439 7441 7589 7590 7449 7451 7591 7592 7455 7457 7593 7594 7426 7478 7479 7480 7481 7483 7595 7596 7487 7488 7490 7597 7598 7498 7499 7518 7599 O O C) O O O C) o o C) o C) o C) o (') o o C) O C) C) C) o o o (2) o C) o C) o C) C) o 2204 29 10 2204 29 25 2204 29 29 2204 29 35 31 . 8 . 91 Official Journal of the European Communities No L 244/23 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit , FF Dr £ Irl 2204 29 35 22-14 7614 C) \  2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 0 &lt;2) C)   (*) % vol/hl O hi No L 244/24 Official Journal of the European Communities 31 . 8 . 91 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Portugal United Kingdom IrelandNether ­ lands Spain F1 ' Pta Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Esc £ £ Irl  100 kg  0) o C) C) C) 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 6090  100 kg of dry matter   % sucrose content and 100 kg net   100 kg of dry matter  ¢ % sucrose content and 100 kg net  17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-8 17-8 17-8 17-10 17-10 17-10 17-8 17-11 17-11 17-11 17-12 17-10 17-10 17-10 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7341 7341 7341 7345 7346 7347 7341 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O O O 246,82 246,82 246,82 246,82 246,82 246,82 246,82 246,82 293,75 293,75 293,75 255,62 255,62 255,62 2,937 2,937 2,937 255,62 2,937 2,937 2,937 2,937 2,937 2,937 2,937 255,62 2,937 2,937 2,937 174,9 174,9 174,9 174,9 174,9 174,9 174,9 174,9 209,9 209,9 209,9 209,9 209,9 209,9 2,099 2,099 2,099 209,9 2,099 2,099 2,099 2,099 2,099 2,099 2,099 209,9 2,099 2,099 2,099 1702 90 30 1702 90 60 3 3 3 3 3 y 3 1702 90 71 1702 90 90  100 kg of dry matter  ¢ °/o sucrose content and 100 kg net - 2106 90 30 2106 90 59 O O O 31 . 8 . 91 Official Journal of the European Communities No L 244/25 O Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6. 1968 , p. 42). (J) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . 31 . 8 . 91No L 244/26 Official Journal of the European Communities PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  908,14 973,85 1 303,10 878,0 908,14 973,85 1 303,10 878,0 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 .61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 7632 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 31 . 8 . 91 Official Journal of the European Communities No L 244/27 Positive Negative Germany Portugal United Kingdom Ireland CN code Table Additionalcode Notes Nether ­ lands Spain F1 Pta Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM £Esc £ Irl  100 kg ­ 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 7632 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 * * * * * 7633 7634 * * . « ¢ * 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 &amp; * 6585 7585 6586 7586 * » 7001 7002 7003 7004 No L 244/28 Official Journal of the European Communities 31 . 8 . 91 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece , Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 ke  2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 31 . 8 . 91 Official Journal of the European Communities No L 244/29 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ire andCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir  100 kg  7036 7037 7040 7041 7042 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 500,39 553,26 627,29 473,31 528.83 581.70 655.73 505,61 561,13 614,00 477.06 540,51 596,03 681,10 744,55 800.07 852,94 926,97 709,54 772,99 828,51 881,38 955,41 741.84 805,29 860,81 913,68 776.74 840,19 895.71 1 325,88 1 389,33 1 444,85 1 497,72 1 571,75 1 354,32 1 417,77 1 473,29 1 526,16 814,0 859.3 899,0 936,8 989,7 837.4 882,7 922,4 960,2 No L 244/30 Official Journal of the European Communities 31 . 8 . 91 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £DM F1 Pta Esc £ Irl  100 kg  1 386,62 1 450,07 1 505,59 1 421,52 1 484,97 863,8 909,1 948.8 892,6 937.9 7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 O O C) O C) C) O C) C) O C) (') o C) o o O C) C) C) C) 0) O o o C) (') o C) o C) C) C) C) C) C) o o n 485,53 541,05 593,92 667,95 31 . 8 . 91 Official Journal of the European Communities No L 244/31 Negative Denmark Italy France Greece IrelandUnited . Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir  100 kg  Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 7146 (l) 513,97 I  Il 7147 o 569,49 \  II 7148 o Il 622,36  7149 C) 696,39  l .\ 7150 0 482,82  li 7151 o Il 546,27  Il 7152 o Il 601,79  II 7153 o \ 654,66 \  Il 7155 o Il 517,72 \  \ 7156 C) Il 581,17  7157 C) 636,69 \  I 7160 ('). Il 721,76  7161 C) Il 785,21  7162 C) Il 840,73  \ 7163 (') 893,60  7164 C) 967,63  7165 C) Il 750,20 \  7166 C) Il 813,65  I 7167 0) \ 869,17  7168 o 922,04  \ 7169 O \ 996,07  \ 7170 C) Il 782,50  l 7171 C) Il 845,95 \  \ 7172 o 901,47  \ 7173 (') 954,34  \ 7175 o \ 817,40  7176 o 880,85  . \ 7177 C) 936,37  \ 7180 C) 1 366,54  l 7181 o 1 429,99 l  \ 7182 o \ 1 485,51  7183 C) \ 1 538,38 l  l 7185 (') 1 394,98  7186 o \ 1 458,43  \ 7187 O \ 1 513,95  7188 C) \ 1 566,82 '  \ 7190 C) \ 1 427,28  l 7191 C) l 1 490,73  \ 7192 (') \ 1 546,25  \ 7195 C) \ 1462,18  \ 7196 (') \ 1 525,63  \ 7200 (') l   \ 7201 C) \   7202 C) \   7203 C) \ 475,59 8,42,4 887.7 927.4 965,2 865.8 911.1 950,8 988,6 892.2 937.5 977.2 921,0 966.3 No L 244/32 Official Journal of the European Communities 31 . 8 . 91 Negative United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta Portugal Esc 7204 C) 549,62 I  7205 0   7206 C)   7207 C).  l   II 7208 0 \ 504,03  7209 C) 578,06  \ 7210 0   \ 7211 0   7212 (') 483,46  II 7213 0 536,33 \  7215 o \   7216 (') \ 462,84 \  7217 C) 518,36  \ 7220 o I  \  7221 (') \ 497,72  7260 0 726,11  Il 7261 C) 789,56 \  Il 7262 o I 845,08 l  7263 C) 897,95 \  7264 C) 971,98  Il 7265 C) I 754,55  Il 7266 0) 818,00  Il 7267 C) 873,52  II 7268 (') 926,39 l \ Il 7269 C) 1 000,42  Il 7270 C) 786,85  \ 7271 C) 850,30  7272 0) 905,82  7273 (') 958,69  Il 7275 (') 821,75 \  7276 (1 )\ 885,20  Il 7300 (*)   7301 C) 465,89 \  Il 7302 o 521,41 \  II 7303 (*) 574,28 \  Il 7304 (') I 648,31 l  7305 0   7306 C) 494,33  Il 7307 549,85  II 7308 o 602,72   II 7309 (') 676,75  7310 (') 463,18  7311 C) 526,63  7312 (*) 582,15  7313 C) 635,02 31 . 8 . 91 Official Journal of the European Communities No L 244/33 Negative IrelandUnited Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ £ Irl 100 kg  Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 7315 C) II 498,08  Il 7316 (') 561,53  II 7317 (') 617,05  II 7320 0 Il 532,96  7321 C) 596,41  II 7360 0 780,32  7361 (') 843,77  II 7362 o 899,29  7363 C) 952,16  || 7364 C) 1 026,19  II 7365 o Il . 808,76  Il 7366 o 872,21  II 7367 e&gt; 927,73  7368 C) 980,60  7369 C) 1 054,63  7370 0) 841,06  7371 0 904,51 - 7372 o 960,03  7373 C) 1 012,90  || 7375 0 875,96  \\ 7376 0 939,4.1  7378 0) 910,84  7400 C) Il 500,48  \\ 7401 C) Il 563,93  7402 C) 619,45  7403 C) 672,32  7404 C) 746,35  l 7405 C) 528,92  l 7406 C) Il 592,37 __ I 7407 ,o 647,89  7408 o l 700,76  I 7409 C) \ 774,79  l 7410 (l) 561,22  l 7411 o 624,67  l 7412 (') \ 680,19  7413 (') \ 733,06  l 7415 C) \ 596,12  \ 7416 C) l 659,57  I 7417 (l) l 715,09  \ 7420 (') \ 631,00  \ 7421 \ 694,45  \ 7460 C) \ 825,46  l 7461 C) l 888,91 '  I 7462 o \ 944,43  l 7463 0 l 997,30 No L 244/34 Official Journal of the European Communities 31 . 8 . 91 Negative Denmark Italy France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  II\ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc 7464 o 1 071,33  7465 C) 853,90  Il 7466 C) 917,35  7467 o 972,87  Il 7468 C) I 1 025,74  Il 7470 C) 886,20 __ Il 7471 o 949,65  Il 7472 (') 1 005,17  Il 7475 (') 921,10  7476 e&gt; 984,55  7500 o 572,46  7501 C) 635,91  7502 o 691,43  7503 o 744,30  I 7504 o \ 818,33  I 7505 0) 600,90  \ 7506 o 664,35  I 7507 o \ 719,87  I 7508 C) \ 772,74  I 7509 C) 846,77 .  I 7510 (') 633,20  l 7511 O 696,65  l 7512 C) 752,17  I 7513 C) 805,04 ¢  7515 C) 668,10  I 7516 (') 731,55  I 7517 o 787,07  7520 e&gt; 702,98  7521 C) 766,43  I 7560 o 861,37  I 7561 &lt;*) 961,14  I 7562 &lt; ¢&gt; 980,34  I 7563 o 1 033,21 __ I 7564 o 1 107,24  I 7565 o 889,81  I 7566 C) 953,26  I 7567 o 1 008,78  I 7568 o 1 061,65  I 7570 C) 922,11  I 7571 C) 985,56  I 7572 C) 1 041,08  I 7575 (') 957,01  I 7576 (') 1 020,46  I 7600 (') 847,14  \ 7601 C) 910,59 31 . 8 . 91 Official Journal of the European Communities No L 244/-35 Negative Denmark Italy France Greece IrelandUnited Kingdom Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr lit FF Dr £ Irl  100 kg  I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc I 7602 (l) II 966,11  Il 7603 o 1 018,98  7604 C) 1 093,01  Il 7605 0) 875,58  7606 o 939,03  7607 0) 994,55  Il 7608 o Il 1 047,42  Il 7609 1 121,45  7610 o 907,88  7611 0 971,33  Il 7612 (') 1 026,85  Il 7613 o 1 079,72  Il 7615 o Il 942,78  7616 (') 1 006,23  7620 o 977,66  7700 o 955,03  Il 7701 o 1 018,48  7702 C) Il 1 074,00  7703 o Il 1 126,87  7705 o 983,47  \ 7706 0) 1 046,92  7707 o 1 102,44  \ 7708 o 1 155,31  \ 7710 o 1 015,77  \ 7711 O Il 1 079,22  l 7712 C) Il 1 134,74  \ 7715 C) \ 1 050,67  l 7716 o 1 114,12  \ 7720 o 853,91  l 7721 C) 917,36  I 7722 (') \ 972,88  I 7723 (') \ 1 025,75  7725 C) \ 882,35  \ 7726 (') l 945,80  l 7727 O \ 1 001,32  7728 0) \ 1 054,19  I 7730 (') \ 914,65  7731 (l) \ 978,10  7732 0) l 1 033,62  7735 (') \ 949,55  I 7736 o l 1 013,00  I 7740 C) l 1 097,89  I 7741 (') l 1 161,34  I 7742 V) \ 1 216,86  7745 C) 1 126,33 760,7 784,1 772.7 761.8 766,8 812,1 851,8 790,2 No L 244/36 Official Journal of the European Communities 31 . 8 . 91 Positive Negative CN code Table Germany Portugal United Kingdom IrelandNether ­ lands Spain Fl. Pta Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Esc £ £ Irl  100 kg  1 189,78 1 245,30 1 158,63 1 222,08 835.5 875,2 816.6 861,9 1 341,86 1 405,31 1 460,83 1 370,30 1 433,75 937,2 982.5 1 022,2 960.6 1 005,9 987,0 1 032,3 1 402,60 1 466;05 511,94 575,39 1 585,84 1 649,29 1 614,28 1 677,73 811,62 875,07 Additional code Notes 7746 0) 7747 o 7750 C) 7751 0 7758 \ 7759 l 7760 O 7761 C) 7762 C) 7765 (') 7766 0) 7768 7769 II 7770 0 7771 o 7778 7779 7780 o 7781 o 7785 (l) 7786 C) 7788 7789 7798 (') 7799 o 7800 Il 7801 Il 7802 7805 II 7806 7807 II 7808 o 7809 0 7810 II 7811 7818 o 7819 o 7820 C) 7821 o 7822 o 7825 C) 7826 o 7827 C) 7828 0) 7829 o 1 107,7 1 153,0 1 131,1 1 176,4 1 888,92 1 952,37 2 007,89 1 917,36 1 980,81 2 036,33 1 159,7 1 205,0 1 244,7 1 183,1 1 228,4 1 268,1 1 209,5 1 254,8 1 949,66 2 013,11 552,60 616,05 1 929,58 1 993,03 2 048,55 1 958,02 2 021,47 2 076,99 852,28 915,73 1 1,88,1 1 233,4 1 273,1 1 211,5 1 256,8 1 296,5 31 . 8 . 91 Official Journal of the European Communities No L 244/37 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 kg ­ 1 990,32 2 053,77 856,63 1 237,9 1 283,2 7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 C) C) C) C) C) C) C) o C) o C) o C) C) C) o o C) o C) C) C) o C) C) C) o C) C) o o C) 0) C) o o C) C) C) C) o o o o o No L 244/38 Official Journal of the European Communities 31 . 8 . 91 Negative United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pw Portugal Esc 7904 C) I  II 7905 (')   II 7906 C)   7907 C) \   li 7908 C)  _ II 7909 C) 464,07  7910 C) \ -   7911 C)   7912 C)   \ 7913 o   \\ 7915 C)   7916 0)   7917 C)   \ 7918 C)   l 7919 C)  __ \ 7940 C)   \ 7941 (')   \ 7942 (1 ) '  l 7943 C)   l 7944 o 516,95  \ 7945 C)   l 7946 C)   I 7947 (')   \ 7948 0) 471,36  \ 7949 (') 545,39 '  7950 ' (')  ¢  \ 7951 C)   l 7952 (')   \ 7953 (') 503,66  \ 7955 (')   \ 7956 C)   \ 7957 C) 485,69  \ 7958 (')   \ 7959 (') 465,05  7960 (')   \ 7961 C) 456,52  7962 C) 512,04  l 7963 C) 564,91  \ 7964 C) 638,94  l 7965 C)   \ 7966 C) 484,96  7967 o 540,48  7968 (1) 593,35  7969 o 667,38  l 7970 C) 31 . 8 . 91 Official Journal of the European Communities No L 244/39' Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ire andCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1 £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg - 7971 7972 7973 7975 7976 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 517,26 572,78 625,65 488,71 552,16 607,68 523,59 587,04 609,94 673,39 728,91 781,78 855,81 638,38 701,83 757,35 810,22 670,68 734,13 789,65 705,58 769,03 ') ') ') ') ') l) ') ') ') ') ') ') ') ') ') l) ') l) ') Amounts to be deducted I 51 xx 21,42 14,6  52xx 45,28 30,8  53xx 72,45 49,3  54xx isi 100,15 68,2  55xx Il 142,82 97,3  56xx \ 207,08 141,0  570x \ 321,34 218,8  \ 571x \ 321,34 218,8  l 572x I 449,87 306,4  573x I 449,87 306,4  \ 574x l 578,41 393,9  \ 5750 I 578,41 393,9  I 5751 I 578,41 393,9  I 5760 I 706,94 481,5  5761 \ 706,94 481,5  I 5762 I 706,94 481,5  5765 l 706,94 481,5  5766 I 706,94 481,5  \ 5770 l 706,94 481,5  l 5771 \ 706,94 481,5 No L 244/40 Official Journal of the European Communities 31 . 8 . 91 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl l \  100 kg   l 5780 I 835,48 569,0  \ 5781 \ 835,48 569,0  \ 5785 \ 835,48 569,0  5786 835,48 569,0  \ 579x 21,42 14,6  5808 21,42 14,6  5809 21,42 14,6  I 58185819 \ 21,4221,42 14,614,6  582x \ 21,42 14,6  Il 5830 \ 21,42 14,6  5831 II 21,42 14,6  5838 ' 45,28 30,8  584x 45,28 30,8  585x l 45,28 30,8  586x 72,45 49,3  Il 587x \ 72,45 49,3  590x Il 100,15 68,2  591x 100,15 68,2  594x 142,82 97,3  595x \ 142,82 97,3  596x 207,08 141,0  597x li 207,08 141,0  598x 321,34 218,8  II 599x \\\ 321,34 218,8 Amounts to be deducted I 61 xx 18,79 12,7  62xx 39,73 26,8  l 63xx \ 63,57 42,8  64xx l 87,86 59,2  \ 65xx I 125,30 84,4  66xx I 181,68 122,4  670x l 281,92 190,0  67 lx I 281,92 190,0  672x I 394,68 266,0  673x I 394,68 266,0  Il 674x \ 507,45 342,0  Il 6750 \ 507,45 342,0  6751 507,45 342,0  6760 \ 620,22 417,9  Il 6761 620,22 417,9  6762 \ 620,22 417,9  II 6765 620,22 417,9 31 . 8 . 91 Official Journal of the European Communities No L 244/41 Positive Negative Germany Spain Portugal Denmark Italy France Greece IrelandCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg FtDM Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg - 6766 6770 6771 6780 6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698x 699x 620,22 620,22 620,22 732,98 732,98 732,98 732,98 18,79 18,79 18,79 18,79 18,79 18,79 18,79 18,79 39,73 39,73 39,73 63,57 63,57 87,86 87,86 125,30 125,30 181,68 181,68 281,92 281,92 417,9 417,9 417,9 493,9 493,9 493,9 493,9 12,7 12,7 12,7 12,7 12,7 12,7 12,7 12.7 26.8 26,8 26,8 42,8 42,8 59,2 59,2 84,4 84,4 122,4 122,4 190,0 190,0 jNo L 244/42 Official Journal of the European Communities 31 . 8 . 91 0) If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153 , 17 . 6. 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 31 . 8 . 91 Official Journal of the European Communities No L 244/43 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fi Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 1509 10 10 1509 10 90 1509 90 00 100 kg  806,8 806,8 562,5 902.1 657,8 657,8 887,5 643.2 643,2 341,2 341.2 96,9 416.3 172,0 172,0 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 1510 00 10 1510 00 90 No L 244/44 Official Journal of the European Communities 31 . 8 . 91 ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece , Ireland Spain Portugal  Beef and veal __  __ , __ - 1,015 0,966 0,988 Milk and milk products I -!I-II-II-II--I I-I 1,015  0,966 0,988  Pigmeat \  I-I-l \ -- .\I-l I --  Sugar -I --I I -!I-I--I I-1 1,015  0,970 0,988  Cereals -l -I \ I--I-l I-I 1,015  0,970 0,988  Eggs and poultry and albumins -l I I I-II-II I-I-l --I I -  Wine  I I \ II    \    Processed products (Regulation (EEC) No 3033/80): I I \ I \  to be applied to charges --I -I I-II-I\ -l 1,015  0,966 0,988  to be applied to refunds : \ I I l \ \ II\  cereals ---I --I --I I -!I-I-l I--I 1,015  0,970 0,988  milk -l l --I  I l -! 1,015  0,966 0,988  sugar        1,015  0,970 0,988  Jams and marmalades (Regulation (EEC) No 426/86) __ __ __ -l __ __ __ __ __  Olive oil sector        1,018    31 . 8 . 91 Official Journal of the European Communities No L 244/45 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance B Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 1 September 1991 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from United Kingdom Olive oil 0 1 November 1991 Greece Olive oil 0 1 November 1991 Spain Olive oil 0 1 November 1991